Title: To Thomas Jefferson from Caspar Wistar, 4 June 1804
From: Wistar, Caspar
To: Jefferson, Thomas


          
            Dear Sir,
            Philada. May i.e. June 4. 1804
          
          I have the pleasure of inclosing Capt. Hand’s Receipt for the box Containing La Cepede’s work upon Fishes—there was a loose paper which accompanied them inscribed for you but no other memorandum—I took the liberty of placing in this box Segur’s Account of Fk. William of Prussia which I believe you will read with great interest—I wish it was generally read, for no one can reflect without horror upon the frivolous motives which induced the most bloody & destructive projects, neither Can they regard with indifference the history of diplomatic industry & mischief—I wish we were as remote from Europe as we are from China & as free from Connection with the Europeans as the Chinese are—This is Sutor ultra Crepidam hominis, & I ought not to occupy your very valuable time with any speculations upon a subject on which you are so much experienced & so infinitely better able to judge.
          Before this reaches you Baron Humbold & Dr. Fothergill with some Gentlemen of Philada: will probably have arrived. The Baron has been in Mexico within the last few months & I believe is very well acquainted with the present Circumstances of that interesting Country, as well as many facts relating to the Ancient Mexicans. if you Can spare time, you will be much pleased with the information he has to communicate—
          I avail myself of this opportunity of returning to you a drawing of the teeth which Mr Livingston transmitted to you for the American Philosophical Society—As the teeth are in the possession of the Society, the drawing is not of importance to them, but it may assist you, (when you have leisure to attend to the subject,) in forming an opinion respecting my report to the Society which is, that the teeth in question belonged to the Common Cow or possibly the Buffaloe—I believe the largest teeth marked 1. 2. were the posterior grinders of the lower Jaw & 3 was the tooth next to it—They appear to differ only in size & very little in that respect from the large teeth of the Cow, say one eighth—to judge of them the teeth must be taken from the Jaw—
          I must beg the further loan of the very valuable work of Faujas which you were so kind as to lend me—I have been particularly occupied since it Came & can not part with it (if you can spare it longer) without a Careful perusal—
          With sentiments of the most sincere regard I am your obliged friend & servant
          
            C. Wistar Junr
          
         